UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CONSOLIDATION COAL COMPANY,           
                       Petitioner,
                 v.
DIRECTOR, OFFICE OF WORKERS’                   No. 98-1533
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
BILLY E. WASSON,
                      Respondents.
                                      
            On Petition for Review of an Order of the
                     Benefits Review Board.
                          (97-801-BLA)

                        Argued: March 1, 1999

                      Decided: November 13, 2001

       Before WIDENER and LUTTIG, Circuit Judges, and
       Richard L. VOORHEES, United States District Judge
            for the Western District of North Carolina,
                      sitting by designation.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

ARGUED: William Steele Mattingly, JACKSON & KELLY, Mor-
gantown, West Virginia, for Petitioner. Frederick Klein Muth, HENS-
LEY, MUTH, GARTON & HAYES, Bluefield, West Virginia, for
Respondents.
2            CONSOLIDATION COAL CO. v. DIRECTOR OWCP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Consolidation Coal Company petitions for review of an award of
benefits to the claimant, Billy Wasson, under the Black Lung Act, 30
U.S.C. § 901 et seq. We affirm. We note that the Director of Workers’
Compensation Programs supported the claimant’s position before the
Board.

                                    I

   Having worked for 22 years in the coal mines and about 30 years
in the industry, Wasson first applied for black lung disability benefits
in April 1992. The Administrative Law Judge (ALJ) awarded benefits
in February 1994 under §§ 20 C.F.R. § 718.202(a)(1) (x-ray evidence
of pneumoconiosis) and (a)(4) (pneumoconiosis established by medi-
cal opinion). On review, the Benefits Review Board (the Board)
vacated the award upon determining that the ALJ had improperly
weighed physicians’ opinions and because the ALJ had applied the
true doubt rule to resolve conflicting x-ray evidence which rule had
been in the interim abrogated by Director, OWCP v. Greenwich Col-
lieries, 512 U.S. 267 (1994). The Board vacated the ALJ’s findings
regarding causation of disability because the ALJ failed to consider
Sixth Circuit law rather than that of this Circuit as well as the findings
regarding exertional levels required to perform Wasson’s usual job
because the ALJ failed to consider or weigh contrary probative evi-
dence. The Board affirmed the ALJ’s findings that the claimant had
established total respiratory disability by pulmonary function tests as
provided in 20 C.F.R. § 718.204(c)(1) as this was not challenged on
appeal.

   On remand, the ALJ again found the x-ray evidence to be equally
probative but concluded that without the benefit of the true doubt rule
the claimant could not establish existence of pneumoconiosis by x-ray
             CONSOLIDATION COAL CO. v. DIRECTOR OWCP                   3
under § 718.202(a)(1). However, on reconsideration of the medical
opinions, the ALJ found that the claimant had met his burden of
establishing coal worker’s pneumoconiosis under § 718.202(a)(4)
based on the medical report and the deposition of Dr. Rasmussen
which together constituted a reasoned medical opinion. The ALJ also
found that the claimant’s total respiratory disability was caused in part
by pneumoconiosis under the law of the Sixth Circuit as well as the
Fourth Circuit. The ALJ awarded benefits a second time, the Benefits
Review Board affirmed the award, and the employer has filed its peti-
tion for review.

                                   II

   Applying the same standard as the Benefits Review Board, we
review questions of law de novo while findings of fact are conclusive
and must be affirmed if supported by substantial evidence in the
record considered as a whole. Thorn v. Itmann Coal Co., 3 F.3d 713,
718 (4th Cir. 1993); 33 U.S.C. § 921(b)(3), as incorporated by 30
U.S.C. § 932(a). Substantial evidence is sufficient relevant evidence
that a reasonable mind might accept as adequate to support the con-
clusion. Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

   Consolidation first asserts that the ALJ erred in using standardized
reference values found in the American Medical Association’s Guides
to the Evaluation of Permanent Impairment (AMA guides) to con-
clude that the result of the claimant’s 1991 single breath diffusing
capacity (DLCO)* study was abnormal. The DLCO test in question
was obtained by Dr. Bercher and the actual test result of 19 was
reported by Dr. Bercher to be 84% of a predicted value of 23.
Although the claimant’s actual test measurement of 19 was lower than
his 28.1 measurement in a DLCO test obtained by Dr. Rasmussen in
1989, Dr. Bercher concluded that because the claimant’s diffusing
capacity was calculated to be 84% in both the 1989 and 1991 tests,
the claimant’s diffusing capacity remained unchanged and within nor-
mal limits. Dr. Rasmussen pointed out on deposition, however, that
in the 1989 test, the laboratory used a higher predicted value of 33.4
to calculate the claimant’s diffusing capacity of 84% (28.1 divided by

  *DLCO is medical shorthand for carbon monoxide diffusing capacity
of the lungs.
4            CONSOLIDATION COAL CO. v. DIRECTOR OWCP
33.4 = 84%). Dr. Rasmussen questioned the lower predicted value
used by Dr. Bercher’s laboratory in the 1991 test, stating that he
believed that the claimant’s diffusing capacity on that test would be
abnormal if a higher predicted value was used. Thus a controversy
arose as to whether the claimant’s actual performance on the 1991 test
was within normal or abnormal range, i.e., whether the lower pre-
dicted value was in fact the appropriate or correct value against which
to measure the claimant’s test result.

   The Board found that the parties were properly notified in advance
that the ALJ would look to the AMA guides to resolve the conflict
in the expert opinions with respect to whether the claimant’s test
result was normal or abnormal and that the parties were given an
opportunity to respond as required under 29 C.F.R. § 18.45. The
Board concluded that neither the employer nor the testing physician,
Dr. Bercher, had demonstrated any unfairness or inaccuracy in the
AMA guides, and thus the ALJ permissibly relied upon this neutral
third source to resolve the conflict in the expert opinions.

   The employer objects to the ALJ’s use of the AMA guides and
points to the statements in the record of Dr. Bercher, Dr. Castle, and
Dr. Chillag that differences in equipment, variations in technique, alti-
tude, and the population lead to inter-laboratory differences. These
physicians stated generally that such differences make it inappropriate
to use the predicted values in the AMA guides.

   The AMA guides at issue provide reference (predicted) values for
population based average results of single breath diffusing capacity
testing. The guide takes into account the population based differences
noted by the above physicians of sex, age, and height. Further, the
AMA guides state that the values in the guides should be used when
the DLCO test is performed under the particular laboratory conditions
and following the procedures that are specified within the guide by
the American Thoracic Society. The guide states that if the testing
laboratory does not follow the conditions and procedures set forth by
the American Thoracic Society, that laboratory should either develop
and verify its own predicted equations or use an accepted and verified
equation.

   We agree with the Board that the employer had adequate notice yet
offered no specific evidence to show that the use of the AMA guide
             CONSOLIDATION COAL CO. v. DIRECTOR OWCP                  5
was unfair or inaccurate when applied to the case at hand. The evi-
dence offered by the employer consisted of statements that, in gen-
eral, the selected predicted value depends on such population based
factors of age, sex, height as well as varying laboratory conditions
and techniques which would make it is necessary for the laboratory
to establish its own predicted values. These general statements are not
contradicted by the claimant and are supported by the AMA guides.
However, the record shows that the population based factors of sex,
age, and height are accounted for in the AMA reference values, and
neither Dr. Bercher nor the other physicians assert otherwise. Indeed
it appears that the purpose of the AMA guides was to standardize the
test as much as possible in order to prevent unfairness to claimants
caused by population based and laboratory variables. While the
employer has offered evidence to support that the reference values in
the AMA guides may not be appropriate to use in every case, it fails
to point us to specific evidence in the record of why they should not
be used in this case. We thus find no error in the decision of the Board
on this issue.

   The employer next asserts that the record lacks substantial evi-
dence to support the ALJ’s findings and that the ALJ’s weighing of
the various expert opinions was partial and irrational. The ALJ
accorded greater weight to the opinion of Dr. Rasmussen because he
found it to be a reasoned opinion supported by objective tests, medi-
cal history and physical examination. On review of the record, we
agree with the Board that there is substantial evidence to support the
ALJ’s decision which was neither partial nor irrational.

   In his practice of pulmonary medicine, Dr. Rasmussen had exam-
ined some 24,000 to 25,000 coal miners, and the employer conceded
on the record that he is an expert in his field. Dr. Rasmussen’s opin-
ion is supported by objective tests including chest x-ray showing the
presence of pneumoconiosis, electrocardiogram, spirometry lung vol-
umes, diffusing capacity studies, resting and exercise blood gas
studies, physical examination, and appropriate consideration of the
claimant’s medical history and work history. Dr. Rasmussen stated
that based on his examination and these tests, the claimant had a mod-
erately severe degree of pulmonary impairment sufficient to render
him totally disabled for performing his previous coal mine work.
Based on his own studies and those of Dr. Bercher which he
6           CONSOLIDATION COAL CO. v. DIRECTOR OWCP
reviewed, Dr. Rasmussen described the claimant’s pulmonary impair-
ment as having both obstructive and restrictive components, the
restrictive impairment shown by significant impairment in gas
exchange during exercise, which was significantly out of proportion
to his airway obstruction. With respect to the effect of the claimant’s
cigarette smoking, Dr. Rasmussen stated that principally the effect of
cigarette smoking is to produce airway obstruction and increased lung
volumes, and that Dr. Bercher’s study (showing decreased lung vol-
ume) clearly showed a "restrictive type disease which would not be
typically the consequence of cigarette smoking since cigarette smok-
ing would generally produce emphysema which would result in an
increase in lung volume." Dr. Rasmussen also opined that "[c]oal dust
is fully capable of producing emphysema and also concomitantly
interstitial pulmonary fibrosis, so that you have a combination of both
in an individual." Dr. Rasmussen further stated that "[m]ore often
than not, coal miners have an excessive emphysema in contrast to an
excessive interstitial fibrosis." Dr. Rasmussen agreed with the
employer’s experts that the claimant’s 54 pack year smoking history
was significant and sufficient to cause obstructive lung disease
(emphysema) in a susceptible individual and that cigarette smoking
is the primary cause of emphysema and obstructive lung disease in
America. However, it was his opinion, based on all the evidence in
this case, that the claimant did have evidence of restrictive disease
and that his impaired pulmonary function was caused by a combina-
tion of his occupational pneumoconiosis from some 31 years of work-
ing in coal mines and some 27 years of two pack per day (54 pack
year) cigarette smoking.

   The Board found that on remand the ALJ considered all the rele-
vant evidence and properly discredited or gave less weight to the
opinions of the other physicians as follows. Dr. Vasudevan examined
the claimant at the request of the Director, OWCP on May 10, 1991.
It was his opinion that the claimant suffered from occupational pneu-
moconiosis and that the pneumoconiosis accounted for 50% of the
claimant’s respiratory disability, with the remaining 50% being due
to suspected cardiovascular disease. While this is consistent with the
award of benefits and Dr. Rasmussen’s opinion, the ALJ found that
Dr. Vasudevan failed to consider whether the claimant’s history of
cigarette smoking was a component of these abnormalities and it
appeared that Dr. Vasudevan did not have an accurate understanding
            CONSOLIDATION COAL CO. v. DIRECTOR OWCP                  7
of the claimant’s smoking history. (Dr. Vasudevan recorded on his-
tory that claimant smoked 3/4 pack per day since 1951.) Thus the ALJ
rejected Dr. Vasudevan’s opinion as failing to constitute a reasoned
medical opinion under § 718.202(a)(4).

   The ALJ rejected the opinion of Dr. Fino as to the cause of the
claimant’s pulmonary impairment. Dr. Fino did not examine the
claimant. Based on his review of the records, he concluded, like Dr.
Bercher, that the claimant had obstructive pulmonary impairment but
no restrictive pulmonary impairment. Dr. Fino stated that lung vol-
umes were elevated and thus were inconsistent with fibrosis. Dr. Fino
testified that coal mine dust induced lung disease is primarily evi-
denced by impairment in gas exchange rather than impairment in ven-
tilatory capacity. Based on the decrease in the claimant’s blood gases,
Dr. Fino admitted that he believed there was some gas abnormality,
but there was also a significant ventilatory abnormality, and that you
had to put the two in perspective "when you are dealing with a normal
diffusing capacity [DLCO]". Dr. Fino also stated that the first exer-
cise blood gas study by Dr. Rasmussen showed a drop of pO2 with
exercise, but the subsequent exercise blood gas studies by Dr. Bercher
and Dr. Vasudevan "with comparable levels of exercise" showed no
drop. He opined that coal worker’s pneumoconiosis is an interstitial
pulmonary condition which causes a fixed fibrotic abnormality which
should cause a drop in pO2 on exercise all the time, while variability
in the pO2 value with exercise would be consistent with obstructive
lung disease due to cigarette smoking. Dr. Fino again pointed to nor-
mal diffusing capacity values (DLCO), stating that a "normal diffus-
ing capacity rules out the presence of clinically significant pulmonary
fibrosis [pneumoconiosis]."

   First, as the ALJ pointed out, Dr. Fino’s opinion that the intensity
of exercise in the three blood gas studies was comparable is not sup-
ported by the record. In the first test by Dr. Rasmussen which showed
impairment of gas exchange and significant hypoxia during exercise,
the claimant walked on a treadmill in increasing increments of speed
and grade for a total of 11 minutes and reached a maximum of 2.5
mph at 12% grade. Of the two subsequent blood gas studies that Dr.
Fino referred to as comparable, the extent of exercise for Dr.
Vasudevan’s study was walking on a treadmill for five minutes and
55 seconds at a speed of 0.9 mph at a 0.5% grade. In Dr. Bercher’s
8           CONSOLIDATION COAL CO. v. DIRECTOR OWCP
test, the period of exercise was only 4 minutes and 15 seconds with
no indication of speed or grade. In regard to this, Dr. Rasmussen
stated that the impairment of gas exchange generally increases with
increasing energy expenditure, and that certain other values recorded
during the tests in question indicated that oxygen consumption was
significantly lower in Dr. Vasudevan’s study indicating that the
claimant exercised at a much lower exercise level and for a much
shorter duration than in Dr. Rasmussen’s test. The record supports the
ALJ’s findings that the levels of exercise were in fact not comparable.
And even if the intensity of exercise in the three blood gas studies
could be found to be comparable, the record supports that Dr. Ber-
cher’s exercise blood gas test was inadequate. The ALJ pointed to Dr.
Rasmussen’s testimony that there is a distinct rise in the pO2 very
promptly after exercise and that the Social Security Administration
and the Department of Labor require the blood sample for exercise
blood gas studies to be drawn during exercise. Dr. Rasmussen testi-
fied that Dr. Bercher’s study was inadequate, and the employer con-
cedes that Dr. Bercher’s study did not conform to the requirements of
20 C.F.R. § 718.105(b) which requires that blood gas samples be
drawn during exercise, and, to the extent that Dr. Bercher relied on
this study, the employer admits that the ALJ correctly ruled the
assessment worthy of lesser weight. Consolidation brief at 10, foot-
note 2. It follows that the ALJ correctly found that to the extent that
Dr. Fino relied on this study to conclude that the claimant had no gas
exchange impairment or restrictive disease, which the record shows
he did, his opinion was not well reasoned.

   In addition to the blood gas studies, the ALJ noted that Dr. Fino’s
opinion that the claimant had no restrictive/interstitial disease was
based on the reasoning that the claimant’s diffusing capacity values
were normal and that normal diffusing capacity rules out the presence
of clinically significant pulmonary fibrosis, and pneumoconiosis is an
example of a pulmonary fibrosis. The ALJ found, however, that the
claimant’s diffusing capacity was in fact abnormal when measured
against standardized reference values set forth by the American Medi-
cal Association for evaluating respiratory impairment. As stated
above, the employee did not show that the use of the AMA guides in
this case was unfair or incorrect.

  The ALJ also rejected the opinion of Dr. Gregory Endres-Bercher.
Dr. Bercher examined the claimant at the request of the employer on
             CONSOLIDATION COAL CO. v. DIRECTOR OWCP                  9
October 22, 1991. His opinion was that the claimant had definite res-
piratory impairment, but the impairment was due only to his smoking.
He based this opinion on his finding that the claimant "does not dem-
onstrate the presence of a restrictive disorder on pulmonary function
testing, which therefore precludes coal worker’s pneumoconiosis as
the etiology of his disability." Dr. Bercher stated that the claimant
demonstrated hypoxemia (deficient oxygenation of the blood) with
arterial blood-gas testing both at rest and exercise, but that blood gas
findings were not specific as to etiology.

   The ALJ found that Dr. Bercher’s opinion that the claimant did not
have pneumoconiosis and that his respiratory impairment was caused
by cigarette smoking alone was less creditable and not a reasoned
medical judgment because it was based at least in part, on the exercise
blood gas study which was admittedly unreliable. Both Dr. Rasmus-
sen and Dr. Fino stated, and it is uncontradicted in the record, that a
blood gas study taken after exercise as opposed to during exercise or
immediately after exercise has little or no probative value. Dr. Ras-
mussen and Dr. Fino testified that blood must be taken during the
exercise or at least within 10-15 seconds of the exercise to give reli-
able results. In this case, Dr. Bercher’s blood gas study which showed
persistent but no increase in hypoxia with exercise was taken at some
undocumented and unknown time after exercise. The ALJ also dis-
credited Dr. Bercher’s opinion that the claimant did not have pneumo-
coniosis because it was based on Dr. Bercher’s opinion that the
claimant’s test for single breath diffusing capacity (DLCO) was nor-
mal, when in fact it was abnormal based on the more creditable testi-
mony of Dr. Rasmussen and when measured against the AMA’s
standardized predicted values as discussed above.

   The employer also offered the medical opinions of three other non-
examining physicians — Dr. Shawn Chillag, Dr. James Castle, Dr. A.
Dahhan. The ALJ found each of these opinions to be unreasoned
because each was based on the same flawed test results upon which
Dr. Bercher and Dr. Fino relied as discussed above. Again the record
supports the ALJ’s finding. Dr. Chillag stated that the normal diffu-
sion capacity "indicates lack of an interstitial fibrotic process as is
seen in pneumoconiosis." Dr. Castle likewise pointed to Dr. Rasmus-
sen’s exercise blood gas study that showed a fall in pO2 but stated
that one of the later blood gas studies obtained "during exercise" was
10           CONSOLIDATION COAL CO. v. DIRECTOR OWCP
"seen to increase" and that "[t]his is inconsistent with the findings one
would expect with coal worker’s pneumoconiosis, and "[c]learly, two
of the studies were inconsistent with this finding." The ALJ found
that Dr. Dahhan also relied on the same flawed blood gas tests when
he found insufficient evidence of pneumoconiosis based in part on
"alteration in the blood gas exchange mechanism that improved after
exercise on two occasions . . . ."

   There is substantial evidence in the record to support that the opin-
ions of Doctors Bercher, Fino, Chillag, Castle, and Dahhan that the
claimant did not have pneumoconiosis were based at least in part if
not totally on either or both the unreliable blood gas test performed
by Dr. Bercher and on a DLCO test performed by Dr. Bercher which
was 57.9% and thus abnormal when compared with the standardized
predicted value set forth by the American Medical Association. Thus
there is substantial evidence to support the ALJ’s finding that such
opinions were not reasoned.

   Finally, we find no merit in the employer’s argument that the
ALJ’s analysis of conflicting evidence was partial or irrational. The
employer asserts that the ALJ found, on his own and without the sup-
port of any medical opinion, that blood gas studies affirmatively "re-
veal" a restrictive lung impairment, and that such finding is
erroneous. The record in this case does not support such an argument.
The ALJ reviewed and weighed all the evidence and found the opin-
ion of Dr. Rasmussen to be reasoned and creditable. There is substan-
tial evidence to support this finding. Contrary to Doctors Bercher,
Fino, Chillag, Castle, and Dahhan, Dr. Rasmussen did not rely on
patently flawed or unreliable tests to support his medical opinion.
Rather he considered all the evidence of record, including the reliabil-
ity of such evidence, to reach his opinion.

                                   III

   We agree with the Benefits Review Board that the ALJ made no
error of law, that his findings of fact are supported by substantial evi-
dence in the record as a whole, that the claimant has established the
presence of occupational pneumoconiosis under § 718.202(a)(4), and
that claimant’s total disability is caused in part by pneumoconiosis
under § 718.204(b)(c).
         CONSOLIDATION COAL CO. v. DIRECTOR OWCP        11
The petition for review is accordingly

                                                   DENIED.